Title: To Alexander Hamilton from Louis Le Guen, 15 January 1801
From: Le Guen, Louis
To: Hamilton, Alexander



Newyork 15. Janvier 1801.
Cher Général

Pour ne Pas Laisser plus Long-temps Les fonds mort, destinés Pour L’establissement de Mlle. Hylton, a present Madame Le Guen, conformement á mon Contrat de mariage avec Elle, Et En attandant L’occasion favorable de les Placer deffinitivement avec avantage, J’ai trouvée, Par L’entremise de Mr. Prime ⟨–⟩, un Placement de, Dix Milles dollars á L’interest de 7. ⅌. %. par án Jusquau 1er. avril prochain, En hipoteque de Cette Somme et interest, il remetra La Valeur En actions de Bancke de Manhattan, au Prix dachat, Lors de Lestablissement de Cette Banke, avec La condition que Sy á LE’cheance yl y avoit quelques diffilcutés de Payement, Jaurois Le droit de Les Vendre au Prix Courant de la Place, Jusqu’au Montant de la Somme due En Capital et interest. En concequ’ence Je lai adressèe a Vous, et Jesperre que vous Voudriez Bien, En Votre qualitée de trustie, Vous En Entendre avec Messieurs harrison et Ogden, affin quils y donnent Leur Agrement.
Tant qu’au, huit Milles dollars Exédant, Je Vous prie dans disposer de la même maniere ou tout autre qui Vous Parôitra Convenable.
J’ay L’honneur D’Estre tres Parfaitement   Votre tres Obeisst. Serviteur

L. Le Guen
Ader. Hamilton Esqre.
